Citation Nr: 0320288	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  96-18 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the postoperative 
residuals of bilateral mammoplasty.

2.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The records show that veteran served on active duty from 
August to October 1981 and from May 1991 to March 1995.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision from the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

This case was previously before the Board in November 1997 
Board.  At that time the Board in part remanded the issues of 
service connection for right ankle, left foot, right foot, 
right ovarian cyst, and residuals of breast mammoplasty as 
well as an increased rating for hypertension to the RO for 
further development.  In March 2003 the RO granted service 
connection for right ankle and bilateral foot disabilities, 
and right ovarian cyst.  Accordingly, these issues are no 
longer before the Board for appellate consideration.

As noted in the prior remand, the veteran has requested 
service connection for a disability involving the right 
thigh.  It is unclear from in a statement received in March 
2001, whether the veteran is claiming service connection for 
eye and kidneys disorders.  It is requested that the RO 
contact the veteran to clarify her statement.  These matters 
are referred to the RO for appropriate action.

The issue of an increased rating for hypertension will be 
discussed in the remand portion of this decision.

FINDINGS OF FACT

1.  Macromastia is a developmental abnormality 

2.  The inservice surgery was ameliorative in nature, and 
resulted in no additional disability.

3.  An acquired disability involving the breasts is not 
currently shown.


CONCLUSIONS OF LAW

1.  Macromastia is not a disease or injury within the meaning 
of applicable law or regulations providing compensation 
benefits.  38 C.F.R. § 3.303(c) (2002).

2.  A chronic, acquired disability associated with 
macromastia was not incurred in or aggravated by service.  
38 U.S.C.A. §  1110, 1131 (West 2002); 38 C.F.R. § 3.306.  
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
statement of the case (SOC) and the March 2003 supplemental 
statement of the case (SSOC), and correspondence from the RO 
provided to both the appellant and her representative, 
specifically satisfies the requirement at § 5103 of the new 
statute.  They clearly notify the appellant and her 
representative of the evidence necessary to substantiate her 
claims including the requirements of the VCAA, to include 
what evidence the VA would obtain.  Quartuccio v. Principi, 
16 Vet. App. 182 (2002).

Additionally, the Board finds that all available evidence and 
records identified by the appellant as plausibly relevant to 
her pending claims have been collected for review.  During 
the course of the appeal VA examinations with an opinion 
concerning etiology was conducted.  Accordingly, the Board 
finds that the requirements under the VCAA have been met.  

Factual Background

The service medical records from the veteran's first period 
of service do not show any treatment for breast or 
cardiovascular disabilities.  On review of the medical 
records from the second period of service, at induction in 
March 1991, the breast examination was normal.  

In February 1994 the veteran was referred from the dispensary 
to plastic surgery consultation in response to her request 
for a reduction mammoplasty due to back and shoulder pain.  
She was seen in April and May 1994 for back and shoulder 
complaints.  

The veteran was hospitalized in  September 1994 for a 
bilateral reduction mammoplasty.  The clinical history 
reflects that she had a long history of neck and should pain 
due to large breasts.  The discharge diagnosis was 
macromastia.  She was placed on a six week profile.  Follow-
up reports dated in October and November 1994 indicate that 
she was doing well. 

At the time of the January 1995 separation examination the 
veteran reported low back pain and that the lower abdomen 
hurt.  She indicated it felt like a cyst.  All pertinent 
systems were clinically evaluated as normal.

A VA examination was conducted in May 1995.  The diagnoses 
included mild normal plastic surgery, both breasts, 
asymptomatic. 

VA outpatient records dated between November 1995 and 
December 1997 show treatment for various disorders.  In 
September 1997 she reported right breast pain.  The 
impressions included costochondritis.

In November 1997 the Board denied service connection for back 
and right shoulder disorders.

A VA examinations were conducted in April 1998.  Surgical 
scars were noted.  The diagnoses included history of breast 
reduction.  During a gynecological examination a history of 
breast reduction was reported.  The evaluation showed that 
the breasts were pendulous without masses, tenderness, or 
discharge.  

VA examinations were conducted in January 1999.  At that time 
the veteran gave a history of inservice breast reduction due 
to back pain and interference with exercising.  She indicated 
that her breasts had been bothering her for a year.  She 
reported itchiness, tenderness, rare nipple discharge, and 
upper back pain.  An examination of the upper back was 
normal.  There were bilateral scars on each lower portion of 
the breasts consistent with a reduction mammoplasty.  
Otherwise the breasts were unremarkable.  There was no focal 
mass, tenderness, or discharge. In reporting the diagnostic 
impression, the examiner diagnosed gynecomastia, which was 
probably due to genetic predisposition.  The examiner 
commented that since the medical records were not available, 
the examiner could not assess her past medical state.  The 
physician indicated that there was no evidence of active 
breast disease.  

A VA examination was conducted in February 2000.  The 
examination of the breasts showed no masses or nipple 
discharge.  She had bilateral mid-line breast scars and U-
shaped scars under both breasts.  The breasts were large, 
pendulous, and non-tender.  The assessment was that the 
veteran had a history of macromastia.  There was no clinical 
evidence of any trouble with gait or walking.  The examiner 
stated that generally macromastia tended to be an acquired 
abnormality due to normal puberty growth.  The physician 
indicated that since he did not originally treat the veteran 
he was unable to assess whether macromastia was a genetic or 
an acquired disability.

A VA examination was conducted in April 2000.  An examination 
of the breasts showed that they were slightly tender.  There 
were no masses.  There was no nipple discharge.  There was no 
axillary, supraclavicular, or substernal lymphadenopathy.   

The veteran received treatment at private facilities for 
several complaints from 1999 to 2001 for various complaints.  

An October 2001 VA examination report noted bilateral scars 
on the infra-areolar and mid-line of the breasts.  There were 
no masses, nipple discharge or lymphadenopathy.  

Subsequently received were VA outpatient records that date 
between 1999 and September 2002 which show treatment for 
various disorders.  

A VA examination was conducted in October 2002.  The examiner 
reported that he reviewed the veteran's medical history.  He 
indicated that her macromastia could be developmental or 
acquired due to obesity.  He indicated that the medical 
records were not available.  The examiner pointed out that it 
was not clear if the veteran benefited from the mammoplasty.  
He also noted that there were no residual problems from the 
mammoplasty and the veteran did not present any complaints 
subsequent to the procedure or currently.   

After reviewing the veteran's claims file, in December 2002, 
the examiner added further comments.  He indicated that based 
on the information available that the veteran probably had 
abnormally large breasts, which were not reduced with 
medications.  She eventually requested surgery, which 
evidently did not improve her symptoms.  However, there were 
no complications or sequela from the mammoplasty.  The 
examiner added an addendum in March 2003.  He noted that the 
veteran gained a large amount of weight subsequent to her 
breast reduction surgery.  He found this significant in that 
back pain and large breasts were not a result of the 
veteran's eating habit.  The examiner concluded that it was 
as least as likely as not that bilateral mammoplasty was 
secondary to a developmental abnormality.  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The veteran's statements and testimony are considered to be 
competent evidence when describing the symptoms of a disease 
or disability or an injury.  However, when the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not reflect that the 
appellant currently possesses the required specialized 
medical training and knowledge, nor is it contended 
otherwise.  The statements must be viewed in conjunction with 
the entire record in order to ascertain their credibility.

A congenital or developmental defect is not a disorder for 
which service connection may be granted.  38 C.F.R. § 3.303.  
However, service connection may be granted for a superimposed 
injury that occurred during service and results in a chronic 
disorder.  See VAOPGCPREC 82- 90 (1990).

38 C.F.R. § 3.306(b)(1) (2002) provides that the usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative 
scars...will not be considered service connected unless the 
disease or injury is otherwise aggravated by service." 

The VA examiner in March 2003 indicated that the enlarged 
breasts were a developmental abnormality.  A developmental 
abnormality is not a disability for which service connection 
may be granted.  38 C.F.R. § 3.303.  Therefore the issue is 
whether there is any superimposed chronic pathology which was 
present during active duty.

In this regard she underwent bilateral mammoplasty in 
September 1994 due symptoms of back and shoulder pain.  The 
bilateral mammoplasty was ameliorative surgery and was 
provided to relieve her symptoms.  There were no complications 
reported following the surgery or at the time of hospital 
discharge.  Following a period of convalescence, recuperation, 
and light duty, the evidence shows that the veteran recovered 
without residual pathology or disability, as demonstrated by 
the January 1995 report of her separation examination, in 
which her breasts were shown to be clinically normal.  
Additionally, the post service medical records shows no 
chronic pathology relative to the residuals of the mammoplasy.  
Slight tenderness was reported in April 2000.  However, 
subsequent evaluations showed no abnormality.  Although the 
surgical scars were evident, they were not symptomatic.  
Additionally, there is no evidence of any acquired disorder 
associated with the macromastia.  Accordingly, it is the 
judgment of the Board that service connection for the 
residuals of the breast reduction surgery is not warranted.


ORDER

Entitlement to service connection for the postoperative 
residuals of bilateral mammoplasty is denied.


REMAND

The most recent VA compensation examination for hypertension 
was conducted in 1998.  Since that time private chest x-rays 
have shown the presence of cardiomegaly.  As such, the Board 
finds that a current VA examination is warranted in this case 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms in 
order to obtain any current VA and private 
medical records pertaining to treatment for 
her hypertension.

2.  The veteran should be afforded a VA 
examination by a cardiovascular specialist to 
determine the nature and severity of the 
veteran's cardiovascular disorder, including 
hypertension.  The claims folder should be 
made available to the examiner for review 
before the examination.  It is requested that 
the examiner obtain a detailed history of 
complaints and symptoms and occupational 
history.  In addition to chest x-rays and an 
EKG, any other tests deemed necessary should 
be accomplished.  The examination should 
include serial blood pressure readings.  It 
is requested that the examiner indicate 
whether the veteran has cardiomyopathy.

3.  Thereafter, the RO should 
readjudicate the claim on appeal, to 
include consideration of the old and 
revised rating criteria for heart 
disease.  If the benefit sought is not 
granted, the RO should furnish a 
supplemental statement of the case to the 
veteran and his representative and an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation 
before VA," filing a "Notice of 
Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA 
accredited agent to charge you a fee for 
representing you.

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

